Citation Nr: 1636299	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-28 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been received with respect to a claim of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for diabetes mellitus.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2016; a transcript of that hearing is associated with the claims file.

The Board considers the diabetes mellitus claim reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed March 1985 decision, the RO disallowed reopening service connection for diabetes mellitus.

2.  Evidence, not previously of record, that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, and raises a reasonable possibility of substantiating that claim, has been added to the record since the March 1985 decision.  


CONCLUSIONS OF LAW

1.  The March 1985 decision that disallowed service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of a decision by the RO, the claimant can initiate an appeal to the Board by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  Except in the case of simultaneously contested claim, which these were not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no notice of disagreement is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.   The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2015). Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed a claim of entitlement to service connection for diabetes mellitus within a month of his discharge from service in March 1984.  The AOJ initially denied service connection for that condition in an April 1984 rating decision because it was determined that his diabetes mellitus existed prior to service and was not aggravated during his short period of active duty.  The Veteran was notified of that decision and of his appellate rights in a May 1984 letter.  The AOJ obtained additional service records in October 1984 and issued another decision which affirmed the April 1984 decision; the Veteran was notified of that reconsideration and subsequent denial in an October 1984 letter.  

Finally, the Veteran submitted a statement to VA in February 1985.  The AOJ issued a March 1985 letter which indicated that it reviewed the Veteran's February 1985 claim for benefits, and found that it was "essentially a duplicate of a claim [that he had] previously filed."  The AOJ further found that the evidence was not new and material and therefore no change in the previous decision was warranted.  The Veteran was further informed that he had up to one year from the date of that letter to appeal that decision.  

The Veteran did not submit any additional evidence following that March 1985 letter.  Furthermore, the Veteran did not submit any notice of disagreement with any of those decisions noted above within one year of their issuance.  

Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the March 1985 letter of determination, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for diabetes mellitus.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since that March 1985 letter, the Veteran has submitted Social Security Administration (SSA) records from as early as 1998, documenting treatment for diabetes mellitus.  These records are redundant, as the Veteran had already established that he had a diagnosis of diabetes mellitus.  

However, the Veteran submitted several lay statements in June 2012 and duplicates of those statements in October 2013.  Those statements, which are all virtually the same, indicate that the Veteran played sports from the age of 8 and that prior to his enlistment into military service he had never had a diagnosis of or any treatment for diabetes mellitus.  At least two of those nine statements are from the Veteran's mother and brother.  

The Board finds that these statements are new and material, as they are evidence relating to whether he had diabetes mellitus prior to service, as opposed to onset during service, and hence, the unestablished fact of an in-service incurrence of the disease necessary to substantiate the claim. 

Accordingly, new and material evidence which raises the reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus has been received; that claim must therefore be reopened.  However, a remand is necessary to ensure that VA meets its duty to assist the Veteran in obtaining evidence to substantiate his claim.


ORDER

New and material evidence with respect to the claim of service connection for diabetes mellitus has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.




REMAND

During the Veteran's June 2016 hearing, he indicated that during his period of service he was treated by the hospital at Fort Benning; the Board notes that the official name of that facility is Martin Army Medical Center.  The Board has reviewed the claims file, including all of the service treatment records, and it does not appear that any attempt to obtain any inpatient hospitalization records from that facility have been made.  Consequently, the Board finds that a remand is necessary in order to obtain those records.  

Also, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran's October 1983 enlistment examination did not note any diabetic condition and his endocrine system was normal at that time.  The Veteran denied any recent weight loss or gain, or sugar or albumin in urine.  In light of this fact, the Board must find that diabetes mellitus was not noted on entrance into military service and therefore the presumption of soundness in this case.  See 38 U.S.C.A. § 1111 (West 2014).  A VA medical examination and opinion is necessary in this case.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of inpatient (clinical) treatment of the Veteran at the Martin Army Medical Center, or any other medical facility at Fort Benning that may have treated the Veteran during military service, and associate those documents with the claims file.  If such records are not obtained, document all efforts to obtain the records as well as negative responses.  

2.  Send a letter to the Veteran requesting that he identify any VA or private treatment that he may have had for his diabetic disorder, which is not already of record, to include any ongoing treatment by Dr. C.J.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination an appropriate examiner to determine whether the Veteran's diabetes mellitus is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all diabetic disorders found.  The examiner should then address the following:

(a)  The examiner must provide an opinion as to whether the Veteran's diabetes mellitus pre-existed military service.  The Board requires that the examiner explain in detail his or her medical reasons for whatever conclusion is reached.  This opinion must also include an explanation as to how confident the examiner is in his or her opinion, that is, how sure he or she is, and why.  The confidence in the opinion, or how sure the examiner is of the opinion, is critical and not to be confused with the more common "at least as likely as not" standard.  An opinion expressed in "at least as likely as not" language is legally inapplicable to this question and will be deemed inadequate.  In providing the rationale, the examiner must specifically address the October 1983 enlistment examination finding no diabetes or endocrine dysfunction, as well as the several lay statements submitted by the Veteran in June 2012 and October 2013 regarding his lack of any symptomatology suffered prior to military service and the onset of that disorder during service.

(b)  If the examiner determines that the diabetes mellitus preexisted the Veteran's entrance into service, the examiner must provide an opinion as to whether the Veteran's diabetes mellitus did not increase in severity beyond its natural progression during his active service.  The Board has purposely worded this request in the negative (did not increase in severity beyond its natural progression) based upon the legal requirements for this determination.  If the examiner determines that the diabetes did not increase in severity beyond its natural progression during the Veteran's service, the examiner must provide an explanation and how confident he or she is in this determination and why.  Again, the confidence in the opinion, or how sure the examiner is of the opinion, is critical and not to be confused with the more common "at least as likely as not" standard.  An opinion expressed in "at least as likely as not" language is legally inapplicable to this question and will be deemed inadequate.  

(c)  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current diabetes is related to the diabetes with which he was diagnosed during his active military service.  

If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ must review the claims file and readjudicate the Veteran's claim of service connection for diabetes mellitus.  If the any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


